Cooley, J.
The assignments of error in this case are frivolous. The suit was brought upon a judgment rendered by a justice of the peace in the State of Illinois, and the transcript showed personal service and a personal appearance. The objections to a recovery upon the judgment there rendered are — Ewst, that no proof is given of the identity of the party now sued with the party sued in Illinois; and second, that the laws of Illinois are not put in *321evidence to show that the justice in that State had jurisdiction of the case. The first finds no support in Bennett v. Libhart 27 Mich. 489, to which our attention was called, for the name of the party sued here was identical with that of the party against whom the judgment was recovered,, which was not the case there. The second is answered by the statute, Comp. L. § 5933, which makes the transcript: properly certified sufficient evidence. No defect was pointed* out in the certificates here.
The judgment must be affirmed with costs.
The other Justices concurred.